J-S74026-16


NON -PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
COMMONWEALTH OF PENNSYLVANIA                   1      IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                           Appellee

                      v.

TROY ECHOLS

                           Appellant                       No. 2234 EDA 2015


            Appeal from the Judgment of Sentence August 29, 2014
             In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP- 51 -CR- 0011834 -2013
                            CP- 51 -CR- 0011835 -2013


BEFORE:     OTT, J., RANSOM, J., and STEVENS, P.J.E.*

MEMORANDUM BY OTT, J.:                                    Filed January 17, 2017

        Troy Echols appeals from the judgment of sentence imposed August

29, 2014, in the Philadelphia County Court of Common Pleas. The trial court

sentenced Echols to an aggregate term of eight to 20 years' imprisonment

following his non -jury conviction of attempted murder,' aggravated         assault,2

and related charges for his attack of two          individuals.3   On appeal, Echols



*   Former Justice specially assigned to the Superior Court.

'   18 Pa.C.S. §§ 901, 2502.

2   18 Pa.C.S. § 2702(a)(1).

3 Although the incidents occurred at the same time, Echols was charged
under two separate informations. See Docket No. 11834 -2013 (victim
Clarence Green) and Docket No. 11835 -2013 (victim K.H.). The cases were
consolidated for trial.
(Footnote Continued Next Page)
J-S74026-16



challenges both the sufficiency and weight of the evidence supporting his

convictions, and argues his sentence for aggravated assault under Docket

No.   11835 -2013 should have merged with his sentence for attempted

murder.     For the reasons below, we vacate the judgment of sentence for

aggravated assault at Docket No. 11835 -2013, and affirm in all other

respects.

      The facts underlying Echols' convictions, as developed during his non -

jury trial, were summarized by the trial court   as follows:4

             On August 12, 2013,    shortly before 9:00 p.m., fifteen -
      year -old [K.H.] accompanied his step- father Clarence Green, his
      mother, and his three brothers to [Echols'] home following his
      brothers' football practice so that [] Green could [] visit [his]
      daughter, the mother of whom, Mercedes Echols, is [Echols']
      wife.    Prior thereto, [] Green regularly visited his daughter
      pursuant to an informal visitation agreement. However, Green
      had not seen his daughter in some time and wanted to find out
      why access had been denied.
             After [] Green knocked at the door, [Echols] appeared and
      the men spoke for a short time through the screen door.
      [Echols] told [] Green to leave after saying he did not want any
      problems.2 The men then began arguing in front of [Echols']
      residence after [Echols] said it was a bad time and that [Green]
      should call Mercedes to discuss visitation. Mercedes eventually
      came to the door and she and [] Green began a discussion about
      their daughter.     As they were talking, [Echols] grabbed a
      hammer and charged at [] Green, who was unarmed, and struck
      him in the chest with the claw portion. The two men began
      fighting and struggling for control of the hammer. [] Green, who

(Footnote Continued)


4 We will refer to victim, K.H., and witness, C.M., by their initials because
they are both minors.


                                     -2
J-S74026-16

     was struck with the hammer several times, eventually gained
     control of the hammer and threw it in the yard.


        2   [] Green denied being told to leave.


           After [] Green was struck with the hammer, [K.H.'s]
     mother exited the car to assist. [K.H.] followed her at which
     time [Echols] ran back inside the house and retrieved a box
     cutter and attacked [K.H.]. [K.H.] reflexively punched [Echols]
     and [Echols] responded by slashing him numerous times in and
     around his neck with the box cutter. Although [K.H.] believed
     that [Echols] was punching him, in actuality, [Echols] stabbed
     [K.H.] with the box cutter causing horrific slash wounds to his
     head and neck. [] Green tackled [Echols] to get him off [K.H.]
     after which he took off his shirt and used it to stop the flow of
     blood from [K.H.'s] neck. [K.H.] was rushed to a hospital where
     he underwent surgery. Before leaving the scene, [] Green threw
     a golf ball at [Echols'] house because he was angry about the
     attack.
           [C.M.], [K.H.'s] brother, who stayed inside the car, saw
     [Echols] and [] Green talking. He then saw [Echols] rush from
     the house striking [] Green with a hammer and then saw
     [Echols] attack [K.H.] cutting him with a box cutter.3


        3 [C.M.'s] testimony was introduced by stipulation. [C.M.
        was seven years old at the time of the incident. See N.T.,
        6/5/2014, at 69.]


            Philadelphia Police Officer Joseph Porrecca was assigned to
     investigate the incident. He spoke to each of the persons in the
     car that drove to [Echols'] house, including [K.H.], who told him
     that [Echols] stabbed him when he tried to break up the fight
     between [] Green and [Echols]. In addition, Police Detective
     Timothy Connell interviewed several of the participants,
     examined the scene, and took photographs. That examination
     confirmed that [K.H.] was stabbed outside the residence. Police
     also executed a search warrant at [Echols'] residence but did not
     find a box cutter.

                                      -3
J-S74026-16


            In his defense, [Echols] presented the testimony of
      Mercedes Echols. She testified that [] Green and the others
      came to her home uninvited to see his daughter. She also
      stated that she had full custody of their daughter and that she
      had no contact with [] Green for eight or nine months prior to
      the incident. She further stated that [K.H.] and his mother
      came to her door and began arguing with [Echols]. She pushed
      [Echols] away from the door [and] Green then began tugging at
      the screen door in an attempt to come inside when he heard his
      daughter's voice. Green eventually opened the door at which
      time he and several others rushed inside the residence, after
      which a fight broke out in the living room. When the fight
      ended, [] Green and those with him went outside. [Mercedes]
      grabbed a kitchen knife and followed them outside where she
      was accused by [K.H.'s] mother of having stabbed [K.H.]. []
      Green then began throwing bricks at her house and some
      windows were broken.
             [Mercedes] denied stabbing anyone and stated that she
      did not see anything in [Echols'] hand. She conceded that police
      found a hammer on the floor of her living room and that it was
      likely one of her possessions. She further testified that she
      called the police because [] Green said he was going to return
      and that other than the butcher's knife she was holding she saw
      no weapons and did not know who stabbed [K.H.].

Trial Court Opinion, 11/18/2015, at 2 -5 (internal record citations omitted).

      Echols was subsequently          arrested and charged   in   two separate

informations.   For the crimes against Green, Echols was charged at Docket

No.   11834 -2013 with aggravated assault (two counts), possessing an

instrument of crime    ( "PIC "),   simple assault (two counts), and recklessly

endangering another person ( "REAP ").5 He was also charged at Docket No.

11835 -2013, with attempted          murder, aggravated assault, PIC, simple


5See 18 Pa.C.S. §§ 2702(a)(1) and (a)(4), 907, 2701(a)(1) and (a)(2), and
2705, respectively.



                                        -4
J-S74026-16



assault (two counts), and REAP,6 for the offenses he committed against K.H.

The cases were consolidated for             a   non -jury trial on June 5, 2014.

          At the conclusion of the trial, the court found Echols guilty of all the

crimes charged           at       Docket No.     11834 -2013    (victim Green), with the

exception of one count of aggravated assault. See 18 Pa.C.S.                    §   2702(a)(4).

With respect to Docket No. 11835 -2013 (victim K.H.), the court found Echols

guilty of all charges with the exception of one count of simple assault. See

18 Pa.C.S. § 2701(a)(2).               On August 29, 2014, the      trial court imposed the

following sentence:               (a) at Docket No. 11834 -2013,     a   term of one to five

years' imprisonment for PIC, and two to four years' imprisonment for

aggravated assault, and (b) at Docket No. 11835 -2013,                    a   term of eight to

20       years'     imprisonment for        attempted murder,         eight to       20   years'

imprisonment for aggravated assault, and one to five years' imprisonment

for PIC.          All of the sentences were imposed to run concurrently so that

Echols' aggregate sentence was eight to 20 years' imprisonment.'

          Echols filed        a   post- sentence motion challenging the weight and

sufficiency of the evidence, and seeking reconsideration of the sentence

imposed on the charges of aggravated assault and PIC.                         On January 26,




6 See 18 Pa.C.S. §§ 901, 2502, 2702(a)(1), 907, 2701(a)(1) and (a)(2),
and 2705, respectively.

    No   further penalty was imposed on the remaining offenses.



                                                 -5
J-S74026-16



2015,    the trial   court entered an          order granting   Echols'       motion for

reconsideration of the aggravated assault sentence at Docket No. 11835-

2013, and imposed       a   new concurrent term of six to 12 years' imprisonment.$

See Order, 1/26/2015. In all other respects, the court denied Echols' post -

sentence motion. This timely appeal        followed.9

        In his first issue, Echols challenges the sufficiency of the evidence

supporting his convictions.           Specifically, he argues the evidence was

insufficient to disprove his claim that his actions were justified under the

"castle doctrine." See Echols' Brief at 14 -17.

        Our review of   a   sufficiency of the evidence challenge   is   well -settled:

        The standard we apply ... is whether viewing all the evidence
        admitted at trial in the light most favorable to the verdict winner,
        there is sufficient evidence to enable the fact -finder to find every
        element of the crime beyond a reasonable doubt. In applying
        [the above] test, we may not weigh the evidence and substitute
        our judgment for the fact -finder. In addition, we note that the
        facts and circumstances established by the Commonwealth need

8
  Echols sought reconsideration of the sentence because he claimed the
court applied an incorrect prior record score to that charge. See Post -
Sentence Motion, 1/26/2015, at 2 -3.

9 On April 14, 2015, the trial court ordered Echols to file a concise statement
of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). Echols did
not comply with the court's directive during the requisite 21 -day filing
period, but rather, filed a concise statement on May 28, 2015. Counsel's
failure to comply with the court's order constitutes ineffectiveness per se.
See Commonwealth v. Thompson, 39 A.3d 335, 340 (Pa. Super. 2012).
Nevertheless, since the trial court accepted the untimely concise statement
and addressed the issues raised therein in its opinion, "we need not remand
and may address the merits of the issues presented." Id.




                                          -6
J-S74026-16


      not preclude every possibility of innocence.          Any doubts
      regarding a defendant's guilt may be resolved by the fact -finder
      unless the evidence is so weak and inconclusive that as a matter
      of law no probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.          Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      trier of fact while passing upon the credibility of witnesses and
      the weight of the evidence produced, is free to believe all, part
      or none of the evidence.
Commonwealth v. Truong, 36 A.3d 592, 597            (Pa. Super. 2012) (en banc)

(quotation omitted), appeal denied, 57 A.3d 70 (Pa. 2012).

      Where, as here,   a   defendant claims his actions were justified by self -

defense, he has no burden to prove that claim.           See Commonwealth v.

Smith, 97 A.3d 782, 787        (Pa. Super. 2014).       Rather, once there is any

evidence before the factfinder which supports       a   claim of self- defense, the

Commonwealth     bears the      burden of disproving       the   claim   beyond   a

reasonable doubt. See id.

      The defense, found in Section 505 of the Crimes Code provides, in

relevant part:

      (a) Use of force justifiable for protection of the person.- -
      The use of force upon or toward another person is justifiable
      when the actor believes that such force is immediately necessary
      for the purpose of protecting himself against the use of unlawful
      force by such other person on the present occasion.
      (b) Limitations on justifying necessity for use of force. --


         (2) The use of deadly force is not justifiable under this
         section unless the actor believes that such force is
         necessary to protect himself against death, serious bodily

                                       -7-
J-S74026-16


           injury, kidnapping or sexual intercourse compelled by force
           or threat; nor is it justifiable if:
                (i) the actor, with the intent of causing death or
                serious bodily injury, provoked the use of force
                against himself in the same encounter; or
                (ii) the actor knows that he can avoid the
                necessity of using such force with complete safety
                by retreating, except the actor is not obliged to
                retreat from his dwelling or place of work, unless
                he was the initial aggressor or is assailed in his
                place of work by another person whose place of
                work the actor knows it to be.

18 Pa.C.S. § 505(a),      (b)(2). Accordingly, the Commonwealth may disprove
a   claim of self- defense if it establishes:

        1) the accused did not reasonably believe that he was in danger
        of death or serious bodily injury; or 2) the accused provoked or
        continued the use of force; or 3) the accused had a duty to
        retreat and the retreat was possible with complete safety.
Smith, supra, 97 A.3d at 787 (quotation omitted).                           Further, "the

Commonwealth can negate              a     self- defense claim by proving the defendant

'used more force than reasonably necessary to protect against death or

serious bodily injury.   '       Id. at 788, quoting Truong, supra,       36 A.3d at 599.

        "[T]he castle doctrine            is   a   specialized component of self- defense,

which recognizes that        a    person has no duty to retreat from his or her home

before using deadly force as          a    means of self- defense." Commonwealth v.

Childs, 142 A.3d 823, 825 n.1 (Pa. 2016).                      The doctrine is codified in

subsection (b)(2.1) of the self- defense statute:

           (2.1) [A]n actor is presumed to have a reasonable belief
           that deadly force is immediately necessary to protect
           himself against death, serious bodily injury, kidnapping or

                                                   -8-
J-S74026-16


         sexual intercourse compelled by force or threat if both of
         the following conditions exist:
               (i) The person against whom the force is used is in
               the process of unlawfully and forcefully entering,
               or has unlawfully and forcefully entered and is
               present within, a dwelling, residence or occupied
               vehicle; or the person against whom the force is
               used is or is attempting to unlawfully and
               forcefully remove another against that other's will
               from the dwelling, residence or occupied vehicle.
               (ii) The actor knows or has reason to believe that
               the unlawful and forceful entry or act is occurring
               or has occurred.
18 Pa.C.S. §    505(b)(2.1)(i) -(ii).    Therefore, when     a   defendant uses deadly

force to protect himself from another who has "unlawfully and forcefully

entered" his home, the factfinder may presume the defendant had                          a

"reasonable belief" that the use of deadly force was             necessary.10   Id. at   §

505(b)(2.1)(i).       However,      as       our   Supreme       Court   observed,   the

Commonwealth may "overcome               a   claim of self- defense under the castle

doctrine by establishing that the defendant did not actually possess the

requisite fear or that the defendant's belief was not reasonable."              Childs,
supra, 142 A.3d at 831.
      Here, Echols argues the evidence demonstrated he was "justified in

using force to protect his family, as Green remained on [his] property and


to
   In Childs, supra, the Pennsylvania Supreme Court explained that the
enactment of Section 505(b)(2.1) in 2011 did not broaden the "castle
doctrine." See Childs, supra, 142 A.3d at 831. Rather, it provided an
"evidentiary mechanism to aid in the factfinder's evaluation of the merits of
a castle doctrine defense." Id. at 832.



                                             -9
J-S74026-16



fought [him] on the threshold of his home."             Echols' Brief at 14.       Echols

claims he "only used force when Green remained on his stoop asking to

speak with Mercedes."     Id.   at 16.    Further, he maintains, "[g]iven the late

hour and the fact [Echols] had five young children in his home, Green's

insistence that he speak to Mercedes brought the instant matter squarely

within Pennsylvania's Castle Doctrine."      Id.   at 16 -17.

      The trial court disagreed, concluding:

      [W]hen viewed in the proper light, there was ample evidence to
      disprove [Echols'] claim that he was acting in self- defense when
      he attacked [] Green with a hammer and stabbed [K.H.] in the
      neck. Both victims credibly testified that they were unarmed
      and other than going to [Echols'] residence, neither took any
      action to provoke [Echols] or make him believe that the use of
      deadly force was necessary. In fact, [K.H.] took no action
      justifying [Echols'] use of deadly force. The Commonwealth's
      witnesses testified that [Echols] was the only person they saw
      with weapons and that everyone else was unarmed. Thus, it is
      clear that the Commonwealth met its burden of disproving
      [Echols'] claim of justification.
Trial Court Opinion, 11/18/2015, at 6.             Moreover, with regard to Echols'

"castle doctrine" claim, the court found Echols "was not in legitimate fear" of

death or serious bodily injury, as to justify the use of deadly force to protect

himself and his family.   Id. at   7. The   court characterized the incident as "a

verbal altercation and some 'tussling' between two adults[,]" which Echols

then escalated by arming himself and attacking Green with                a   hammer.   Id.
Further, the court emphasized that "after it appeared the incident was over,

[Echols] charged out of his house, grabbed [K.H.],              a   fifteen year -old boy,




                                         - 10 -
J-S74026-16



and slashed him numerous times in the head and neck with                a   box cutter."

Id. at     7 -8.

           Our review of the trial transcript provides ample support for the court's

findings.          Indeed, the only testimony that Green and K.H. entered Echols'

home was from Echols' wife, Mercedes,» and the trial court characterized

that testimony as "self- serving."           Trial Court Opinion, 11/18/2015, at 6.

Both Green and K.H. testified the attack occurred outside Echols' home.12

See N.T., 6/5/2014, at 14 -16, 43 -45. Moreover, the parties stipulated that

K.H.'s younger brother, C.H., who watched the incident from Green's car,

would have testified that Echols attacked Green and K.H. outside the home.

See id. at 68. Moreover, there was no testimony from any of the witnesses

that either Green or K.H. was armed with            a   weapon, or even threatened to

use    a   weapon. Therefore, the trial court could reasonably infer Echols was

responsible for escalating the situation.

           The trial court, who sat as factfinder, determined that Echols did not

possess      a     "reasonable belief that deadly force [was] immediately necessary

to protect himself" or his family.          18 Pa.C.S. § 505(b)(2.1).   Further, while

Echols did not have          a   duty to retreat from the situation occurring directly


11
     See N.T., 6/5/2014, at 95 -97.
12    Wenote K.H. acknowledged under cross -examination that in his
statement to police, he claimed he went inside the house "about a foot"
before going back outside. Id. at 26 -27. K.H. insisted, however, that he
was stabbed outside the house. Id. at 37.
J-S74026-16



outside his home, the evidence presented by the Commonwealth established

that Echols "continued" and escalated the situation by introducing weapons

to    a   verbal altercation, which is not justified under the defense.                 Smith,
supra, 97 A.3d at 787. Accordingly, Echols' sufficiency claim fails.
           Next, Echols argues the verdict was against the weight of the

evidence. He claims the testimony of both the Commonwealth and defense

witnesses "overwhelmingly supported [Echols'] acts of self- defense." Echols'

Brief at 18.            In particular, Echols argues the court "misapplied" the law

relating to the "castle doctrine" by "assuming force can only be met with

force" and failing to recognize the physical evidence supported his assertion

that the fight occurred inside his home.                      Echols points to the fact that the

police observed           a   dustpan with dirt in it inside the home, and blood on the

front door.            Id. at      18.       He explains the dustpan corroborated Mercedes'

testimony that she had to clean up                     a   potted plant, which was overturned

during the fight.             Id. at     19.   Further, he asserts that because the front door

opened inward, and the testimony confirmed it was open during the affray,

"in order for blood to get on the door, the fight necessarily occurred inside."

Id.
           Preliminarily, however, we must address the Commonwealth's claim

that this issue          is   waived for our review. See Commonwealth's Brief at 13-

14.       It   is   axiomatic that       a   challenge to the weight of the evidence must be

preserved in the trial court either orally or on                      a   written motion before

sentencing, or in             a   post- sentence motion. See Pa.R.Crim.P. 607(A)(1) -(3).

                                                     - 12 -
J-S74026-16



"Failure to properly preserve the claim will result in waiver, even if the trial

court addresses the issue in its opinion." Commonwealth v. Lofton, 57
A.3d 1270, 1273 (Pa. Super. 2012), appeal denied, 69 A.3d 601 (Pa. 2013).

Moreover, "[a]n untimely post- sentence motion does not preserve issues for

appeal."        Commonwealth v. Wrecks, 931 A.2d 717, 719                           (Pa. Super.

2007).

            Here, the Commonwealth contends Echols failed to raise his weight

claim either        before sentencing          or    in   a   post- sentence motion.        See

Commonwealth's Brief at 14.                    The record       reveals, however, that on

September 19, 2014, the trial court issued an order, scheduling                 a   hearing for

October 10, 2014, to consider Echols' "attached Combined                             Motion to

Reconsider [] Sentence and Pos[t]- Sentencing Motion for Extraordinary

Relief." See Order, 9/19/2016.                 While there is no motion attached to the

order, nor any motion docketed prior to its entry, the show cause order was

prepared by Echols' trial counsel, and, presumably, attached to                        a   post -

sentence motion.        Echols subsequently retained new appellate counsel, who

filed   a    similar motion on January 26, 2015. That same day, the trial court

entered an order, granting Echols' motion for reconsideration of sentence in

part, and denying his post- sentence motion.                   At no time did the trial court

indicate Echols' weight of the evidence claim was not properly preserved.

Accordingly, we decline to find it waived on appeal.

            Our review of   a   weight claim   is   well -established:



                                                - 13 -
J-S74026-16


      The weight of the evidence is a matter exclusively for the finder
      of fact, who is free to believe all, part, or none of the evidence
      and to determine the credibility of the witnesses. A new trial is
      not warranted because of "a mere conflict in the testimony" and
      must have a stronger foundation than a reassessment of the
      credibility of witnesses. Rather, the role of the trial judge is to
      determine that notwithstanding all the facts, certain facts are so
      clearly of greater weight that to ignore them or to give them
      equal weight with all the facts is to deny justice. On appeal, our
      purview is extremely limited and is confined to whether the trial
      court abused its discretion in finding that the jury verdict did not
      shock one's conscience. Thus, appellate review of a weight claim
      consists of a review of the trial court's exercise of discretion, not
      a review of the underlying question of whether the verdict is
      against the weight of the evidence. An appellate court may not
      reverse a verdict unless it is so contrary to the evidence as to
      shock one's sense of justice.
Commonwealth v. Rosser, 135 A.3d 1077, 1090              (Pa. Super. 2016) (en

banc), quoting Commonwealth v. Gonzalez, 109 A.3d 711, 723 (Pa.

Super. 2015), appeal denied, 125 A.3d 1196 (Pa. 2015) (citations omitted).

      The trial court addressed Echols' weight of the evidence challenge as

follows:

             Applying the above standard to the instant matter, this
      Court correctly concluded that the verdict does not shock the
      conscience. The evidence, including that presented by [Echols],
      did not support his claim that he was justified in using deadly
      force. As noted above, [Echols] introduced a weapon into what
      was a minor dispute. He then introduced a second weapon after
      the first incident had ended.      The testimony presented by
      [Mercedes, Echols'] wife was refuted by the Commonwealth's
      evidence.      Moreover, it was not supported by the physical
      evidence. Her claim that the fight occurred inside the residence
      is belied by the Commonwealth's evidence and her testimony
      that [Echols] did not possess a hammer was not credible
      because police recovered a hammer on the floor of [Echols']
      living room. Clearly, someone possessed the hammer during the
      incident given that hammers are not normally found lying on the
      floor of living rooms of homes occupied by small children.


                                     - 14 -
J-S74026-16



Trial Court Opinion, 11/18/2015, at 9.

      We find Echols has failed to establish the trial court abused            its

discretion in determining the verdict was not against the weight of the

evidence.     See Rossner, supra.           We   remind Echols that credibility

determinations are within the sole province of the factfinder. See id. Here,

the Commonwealth's witnesses testified the assault occurred outside Echols'

home, and the physical evidence Echols refers to did not conclusively prove

otherwise. We emphasize that, in the present case, the trial court also sat

as factfinder.   The fact the court did not find Echols' version of the assault

credible does not establish it abused its discretion. Accordingly, no relief   is

warranted on this claim.

      Lastly, Echols asserts his sentence on the charge of aggravated assault

at Docket No. 11835 -2013    is   illegal because it should have merged with his

sentence for attempted murder at that docket. See Echols' Brief at 21 -22.

We agree.13


13   We note that while this issue was not included in Echols' concise
statement, or otherwise raised in the trial court, a claim that a conviction
should have merged for sentencing purposes "is a question implicating the
legality of [a] sentence" and, accordingly, cannot be waived.
Commonwealth v. Baldwin, 985 A.2d 830, 833 (Pa. 2009). See also
Commonwealth v. Dixon, 997 A.2d 368, 380 n.19 (2010) (en banc),
appeal denied, 26 A.3d 482 (Pa. 2011). "Consequently, our standard of
review is de novo and the scope of our review is plenary." Baldwin, supra,
985 A.2d at 833.




                                       - 15 -
J-S74026-16



      Section        9765   of the   Sentencing Code      governs the    merger of

sentences, and provides:

      No crimes shall merge   for sentencing purposes unless the crimes
      arise from a single criminal act and all of the statutory elements
      of one offense are included in the statutory elements of the
      other offense. Where crimes merge for sentencing purposes, the
      court may sentence the defendant only on the higher graded
      offense.

42 Pa.C.S.      §   9765. Therefore, sentences for separate offenses merge "only

when two distinct criteria are satisfied:         (1) the crimes arise from   a   single

criminal act; and (2) all of the statutory elements of one of the offenses are

included within the statutory elements of the other."           Commonwealth v.
Kimmel, 125 A.3d 1272, 1276          (Pa. Super. 2015) (en banc), appeal denied,

136 A.3d 980 (Pa. 2016).

      In Commonwealth v. Anderson, 650 A.2d 20 (Pa.                     1994), the

Pennsylvania Supreme Court found that, for merger purposes, all of the

statutory elements for the crime of aggravated assault are included within

the statutory elements for the crime of attempted murder.

      It    clear that the offense of aggravated assault is necessarily
           is
      included within the offense of attempted murder; every element
      of aggravated assault is subsumed in the elements of attempted
      murder. The act necessary to establish the offense of attempted
      murder - a substantial step towards an intentional killing -
      includes, indeed, coincides with, the same act which was
      necessary to establish the offense of aggravated assault,
      namely, the infliction of serious bodily injury. Likewise, the
      intent necessary to establish the offense of attempted murder -
      specific intent to kill - is greater than and necessarily includes
      the intentional, knowing, or reckless infliction of serious bodily
      injury, the intent required for aggravated assault.          It is

                                         - 16 -
J-S74026-16


      tautologous that one cannot kill without inflicting serious bodily
      injury. 18 Pa.C.S. § 2301.
Id. at    24.    Anderson, however, predated the enactment of Section 9762;
therefore, the Court did not undertake the second part of the merger

analysis, namely, whether the crimes arose from              a   single criminal act.

         Here, both the aggravated assault charge and the attempted murder

charge at Docket No. 11835 -2013 arose from Echols' stabbing of K.H. in the

neck with        a   box cutter.       The Commonwealth argues, however, that the

convictions did not "stem from one criminal act." Commonwealth's Brief at

17.   Rather, relying on Commonwealth v. Wesley, 860 A.2d 585 (Pa.

Super. 2004), appeal dismissed as improvidently granted, 896 A.2d 564 (Pa.

2006), it asserts Echols' "five to six strikes" with the box cutter to K.H.'s

neck "exceeded the requirements of any single crime, and justified the

imposition of sentences for both attempted murder and aggravated assault."

Commonwealth's Brief at 17.

         In Wesley, supra,         a   panel of this Court rejected the defendant's claim

that the consecutive sentences imposed on his convictions of aggravated

assault and attempted murder should have merged for sentencing purposes.

While the charges arose from one incident, the panel found the defendant's

actions "constituted two separate criminal acts." Wesley, supra, 860 A.2d

at 593.         Specifically, the panel concluded the defendant first committed

aggravated assault when he shot the victim in the back as the victim turned

to pick up his young son.          Id. Then, moments later when the victim              pushed

his son out of harm's way and grabbed the gun, the defendant committed

                                               - 17 -
J-S74026-16



attempted murder when he shot the victim five more times. Id. The panel

opined:    "This second     series of gunshots clearly demonstrated                  a

substantial step by Appellant toward the intentional killing of the victim, and

thus constituted attempted murder."     Id. (emphasis supplied).            The panel

relied on the following language of the Pennsylvania Supreme Court in

Commonwealth v. Belsar, 676 A.2d 632           (Pa. 1996):       "If   ... the actor

commits multiple criminal acts beyond that which     is   necessary to establish

the bare elements of the additional crime, then the actor will be guilty of

multiple crimes which do not merge for sentencing purposes." Id. at 634

(quotation omitted).      See id. (finding defendant committed separate

criminal acts for sentencing purposes; attempted murder charge was

supported by shooting of victim, and aggravated assault charge was

supported by kicking injured victim as defendant attempted to steal his car).

      In the present case, we cannot conclude that Echols' actions in

repeatedly stabbing K.H. five or six times constituted more than one criminal

act to support separate sentences for the charges of aggravated assault and

attempted murder.      Indeed, the Commonwealth contends the infliction of

the first wound supported the charge of aggravated             assault, and the

repeated   (instantaneous) slashings supported the charge of attempted

murder.    See Commonwealth's Brief at 17.      However, the facts presented

herein differ from those in Wesley and Belsar. In both of those cases, the

separate sentences were based upon separate acts. While we recognize the

merger analysis "does not turn on whether there was       a   'break   in   the chain'

                                    - 18 -
J-S74026-16



of criminal activity, i14 both of the cases upon which the Commonwealth

relies involved the commission of separate criminal acts.                 See Belsar,

supra (shooting victim, and later kicking injured victim); Wesley, supra
(shooting victim in back, and when he turns to grab gun, shooting victim five

more times).       Conversely, in the present case, K.H. testified that Echols

"grabbed" him on the shoulder and then began "punching" him.                       N.T.,

6/5/2014, at 16 -17. However, he soon realized that rather than "punching"
him, Echols was slashing him with        a   box cutter.   Id. at   17 -18.   Both the

aggravated assault charge and the attempted murder charge were based

upon these slashings.15       Therefore, since both convictions were predicated

upon   a   single act, i.e. five or six slashings, we conclude the trial court erred

in imposing separate sentences.

       Accordingly, we vacate the illegal sentence imposed on the aggravated

assault charge at Docket No. 11835 -2013.             Because that sentence ran

concurrently to       the   remaining   sentences,    we   need     not   remand     for

resentencing, as our correction of the illegal sentence does not disrupt the

court's sentencing scheme.        See Commonwealth v. Melvin, 103 A.3d 1,

56 (Pa. Super. 2014).


14
     Commonwealth v. Robinson, 931 A.2d 15, 24              (Pa. Super. 2007) (en
banc) (quotation omitted).
15
   Indeed, there is no indication in the testimony that when Echols initially
"grabbed" K.H., he slashed him, so that the subsequent slashing might have
constituted a separate criminal act. N.T., 6/5/2014, at 16 -17.


                                        - 19 -
J-S74026-16



      Judgment of sentence vacated     in   part,   and   affirmed   in   part.

Jursidiction relinquished.



Judgment Entered.




J:seph    Seletyn,
         D.
Prothonotary


Date: 1/17/2017




                              - 20 -